Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.23 EMPLOYMENT AGREEMENT AGREEMENT made as of June 15, 2007 between ZYGO CORPORATION, a Delaware corporation with an office at Laurel Brook Road, Middlefield, Connecticut 06455 (the Company), and WALTER A. SHEPHARD, residing at 26 Harbor View Drive, Essex, Connecticut 06426 (the Executive). WITNESSETH WHEREAS, the Company desires that Executive be employed to serve in a senior executive capacity with the Company, and Executive desires to be so employed by the Company upon the terms and conditions herein set forth. NOW, THEREFORE, in consideration of the premises and of the mutual promises, representations and covenants herein contained, the parties hereto agree as follows: 1. EMPLOYMENT The Executive has served as the Vice President, Finance, Chief Financial Officer and Treasurer since February 2004, reporting to the Chief Executive Officer of the Company and the Company desires to continue to employ Executive and Executive desires to continue such employment, subject to the terms and conditions herein set forth. 2. TERM The initial term of employment under this Agreement shall begin on the effective date of this Agreement (the Employment Date), and shall continue for a period of one year from that date, subject to prior termination in accordance with the terms hereof. Thereafter, this Agreement shall automatically be renewed for successive one year terms, subject to prior termination in accordance with the terms hereof, unless either party shall give the other thirty (30) days prior written notice of its or his intent not to renew this Agreement. The initial one- year term together with all such additional one-year period(s) of employment, if any, are collectively referred to herein as the term of this Agreement. 3. COMPENSATION As compensation for the employment services to be rendered by Executive hereunder, the Company agrees to pay, or cause to be paid, to Executive, and Executive agrees to accept, payable in equal installments in accordance with Company practice, an annual salary which shall in no event be less than $244,200, or such higher amount as the Board of Directors may determine from time to time. In addition, Executive shall be entitled to additional contingent compensation from time to time in accordance with the terms of the Companys Management Incentive Plan applicable to Executive (MIP), as the same may be amended from time to time by the Compensation Committee of the Board. (The MIP could potentially be worth a maximum of fifty percent (50%) of Executives base pay at target with an upside potential if all goals are achieved. This bonus is based upon the achievement of corporate and individual goals established prior to the start of each fiscal year, which begins on July 1 of each year.) 4. EXPENSES The Company shall pay or reimburse Executive, upon presentment of suitable vouchers, for all reasonable business and travel expenses which may be incurred or paid by Executive in connection with his employment hereunder.
